DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
The claims recite method and system for assessing a probability that a patient will develop sepsis. 

Step 2A, Prong One
Regarding Claims 1 and 13, the limitations of “detect a sepsis predictive combination in the set of patient measurements by comparing at least one of the one or more vital signs and one or more hematology parameters from the set of patient measurements with respective predetermined criteria and provide the probability that the patient will develop sepsis when the sepsis predictive combination is detected in the set of patient measurements” are processes, as drafted, covers performance of the limitations that can be performed by a human using a pen and paper under the broadest reasonable interpretation standard. For example, a physician can utilize the patient measurement data and vital sign data and determine by comparing the numbers with established values known in medical practice to determine and predict whether the patient will develop sepsis. Physicians utilize patient records, blood tests, and other values to determine the health of the patient in normal everyday practice in determining a diagnosis and treatment of a patient. If claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in human mind or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP 2106.04(a)(2)(III).

Step 2A, Prong Two
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of “processor configured with instructions stored on a non-transitory computer readable medium to, when executed, cause the processor to perform acts comprising: obtain a set of patient measurements comprising white blood cell count, monocyte distribution width, and one or more vital signs.” Obtaining patient measurements and vital sign data are mere pre-solution activity of data gathering and processing. This pre-solution activity of data gathering and data processing using computing systems is well-understood, routine, and conventional in the field of medical practice as it is a general practice utilizing patient data, and all uses of the recited judicial exception require the pre-solution activity of data gathering.   Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing system to collect the vital sign and patient measurement data amount to no more than mere pre-solution activity of data gathering and processing, which does not amount to an inventive concept. Therefore, the claim is not patent eligible.
 	Dependent claims 2-12 and 14-20 do not add significantly more than the judicial exception explained above and inherit the same rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magari (U.S Publication No. 2019/0324035).
In regards to Claims 1 and 13, Magari teaches a method/system for assessing a probability that a patient will develop sepsis comprising a processor configured with instructions stored on a non-transitory computer readable medium to, when executed, cause the processor to perform acts comprising (Abstract, Para 5-8, determination of likelihood of sepsis): a. obtain a set of patient measurements comprising white blood cell count (WBC) ( abstract,  Fig. 9, Para 12) monocyte distribution width (MDW) (Abstract, Fig 9, Para 9), and one or more vital signs (Para 53, Vital sign – heart rate, temperature); b. detect a sepsis predictive combination in the set of patient measurements by comparing at least one of the one or more vital signs and one or more hematology parameters from the set of patient measurements with respective predetermined criteria (Para 9 – cutoff values for MDW, Para 13 – cutoff values for WBC, Para 44/53 – vital signs known in determining sepsis); and c. provide the probability that the patient will develop sepsis when the sepsis predictive combination is detected in the set of patient measurements (Para 5 – sensitivity/specificity are probabilities of having sepsis, Para 125-136 test probabilities for determining sepsis).
	
In regards to Claim 5, Magari teaches wherein a. at least one measurement from the set of patient measurements is inputted from an electronic medical record (Claim 1, Para 21, tests can be taken in real time or pulled from records of the patients for evaluation); and b. at least one measurement from the set of patient measurements is inputted from an analyzer (Para 94, analyzer module).
In regards to Claim 6 and 16, Magari teaches the system/method, wherein: a. the one or more hematology parameters comprises MDW; and b. the predetermined criteria for MDW is a value above 20.0 channels (Para 9, MDW cutoff values).
In regards to Claim 7 and 17, Magari teaches the system/method, wherein a. the one or more hematology parameters comprises WBC; and b. the predetermined criteria for WBC is a value less than about 4.0x103/ L, or greater than about 12.0x103/L (Para 12,13, WBC cutoff values).
In regards to Claim 8 and 18, Magari teaches the system/method wherein: a. the one or more hematology parameters comprises WBC; and b. the predetermined criteria for WBC is a value less than about 5.0x103/ L, or greater than about 10.0x103/L (Para 12,13, WBC cutoff values).
In regards to Claim 9 and 19, The system/method wherein the sepsis predictive combination is, for each of three measurements from the set of patient measurements, that measurement being within a range specified by its respective predetermined criteria (Abstract, Claim 1, Para 53, SIRS criteria).
In regards to Claim 10 and 20, The system/method wherein: a. the at least one of the one or more vital signs is a SIRS or qSOFA vital sign measurement (Para 44, 47, Sirs criteria); and b. the predetermined criteria for the at least one of the one or more vital signs is a SIRS or qSOFA vital sign criteria (Para 44, 47, Sirs Criteria).
In regards to Claim 11, Magari teaches the method of claim 1, wherein the method comprises obtaining the set of patient measurements in an assessment of the patient in the first 12 hours of patient presentation (Para 45, 108, 119, SIRS criteria 12 hours, sepis time evaluation can be done first 12 hours of testing but also 48 hours after).
In regards to Claim 12, Magari teaches the method of claim 1, wherein the method comprises obtaining the set of patient measurements in an assessment of the patient after the first 12 hours of patient presentation (Para 45, 108, sepsis time evaluation can be done first 12 hours of testing but also 48 hours after).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Magari (U.S Publication No. 2019/0324035) in view of Mark(U.S Publication No. 2009/0149724).  
In regards to Claims 2-4 and 14-15, Magari fails to teach a method/system wherein the at least one of the one or more vital signs is systolic blood pressure (SBP), wherein the predetermined criteria for SBP is a value of or below about 100 mmHg.
In the same field of endeavor, Mark teaches a method/system wherein the at least one of the one or more vital signs is systolic blood pressure (SBP), wherein the predetermined criteria for SBP is a value of or below about 100 mmHg (Para 3, 60, 65, 77, SBP below 90 probability of sepsis increases).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Sepsis Detection System as taught by Magari, with wherein the at least one of the one or more vital signs is systolic blood pressure (SBP), wherein the predetermined criteria for SBP is a value of or below about 100 mmHg as taught by Mark, since such a modification would provide the predictable result of establishing an additional criteria that increases the accuracy of predicting Sepsis.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAVEED R. KOLIA/Examiner, Art Unit 3792
                                                                                                                                                                                                        /NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792